A motion by the appellant for a rehearing was granted, and the cause was reargued on May 25, 1907. The following opinion was filed June 20, 1907:
Oassoday, C. J.
Upon the former Rearing the judgment in favor of the plaintiff was affirmed. A rehearing was •ordered upon the following questions:
“(1) If the plaintiff had been prohibited by the defendant from using the elevator, could the relation of passenger ■and carrier exist between them at the time of the accident ?
“(2) Was the plaintiff’s status as a passenger properly submitted to the jury by the instruction under the fourth •question of the special verdict ?”
The principal controversy in the case is involved in or •connected with the submission of that question to the jury. Whether the plaintiff was a passenger on the elevator at the time it fell is the vital question to be finally determined. It is stated by a learned text-writer that:
“As a general rule every person, not an employee, being carried with the express or implied consent of the carrier upon a public conveyance usually employed in the carriage of passengers, is presumed to be lawfully upon it as a passenger. There are two main elements in the legal definition of a passenger: First, an undertaking on the part of the person to travel in the conveyance provided by the carrier; and, second, an acceptance by the carrier of the person as a passenger. Whether either or both of these elements exist is ordinarily a question for the jury.” 2 Hutch. Carriers (3d ed.) § 997.
Counsel for the defendant, on 'the trial, objected to the form of the question on the ground that it was largely in the nature of a general verdict — that the conflict in the evidence, if any, brought out certain well-defined specific issues which should have' been submitted to the jury. But, as often held by this court, the form of a special verdict is very much in the discretion of the trial court, and we cannot say that there was any abuse of such discretion in submitting the fourth question of the special verdict. Heddles v. C. & N. W. R. Co. 74 Wis. 239, 257, 258, 42 N. W. 237; Mauch v. Hartford, 112 Wis. 40, 54-59, 87 N. W. 816; Byington v. Merrill, 112 Wis. 211, 225, 88 N. W. 26. Of course, all well-*495defined specific issues should have heen submitted to the jury, either by the form of the verdict or by instructions, or 'both.
In lieu of the fourth question submitted counsel for the defendant requested the submission of numerous questions calling for mere evidentiary facts and hence objectionable on that ground, as, for instance: Eor what purpose was the plaintiff riding in the elevator at the time of the accident? Did he on that morning ride up in the elevator more than •once ? Had he on that morning previously visited the office of Dr. Thompson? Had the plaintiff prior to the accident been notified by the defendant’s agents to keep out of the elevator ? One of the questions so requested in lieu of the fourth question of the special verdict was whether, “at the time of the falling of the elevator,” the plaintiff was “riding therein merely for his own accommodation or amusement ?” But that was in effect covered by a portion of the charge quoted in the opinion on file, as follows: “If at the time of the accident he was engaged in riding up and down on the elevator as pastime he was not a passenger.” Counsel for the defendant requested the court to charge the jury to the effect that if, prior to the time of the accident, the plaintiff had been notified by the defendant’s agent not to ride in the elevator, or to keep out of the elevator, then that the plaintiff was not a passenger at the time when the elevator fell, and hence that they should answer the fourth question in the negative. The giving of such an instruction would have been equivalent to charging the jury as a matter of law that the plaintiff was not a passenger if he had received such notice. This seems to be based upon the theory that the prohibition of the plaintiff, from using the elevator was not a breach of the defendant’s contract with Dr. Thompson, and that if it was, “the defendant had the right and power to breach the contract in that respect,” without being under any obligations to the plaintiff. As indicated in the opinion on file, “the proprietor *496of an elevator run for the use of the tenants of an office building and their visitors is a carrier of passengers for hire,” not only as to tbe tenants, but also as to tbeir visitors. True, sucb proprietor is not a common carrier in tbe sense that be was bound to carry all wbo might apply for transportation. Nevertheless, as stated by a learned text-writer:
“With reference to tbe safety of tbeir passengers; tbe law has imposed upon tbe proprietors of passenger elevators duties precisely similar to those exacted of passenger carriers by railroad. Tbe safety and lives of those wbo avail themselves of this means of carriage must of necessity be intrusted in a great measure to tbe care of those wbo control and operate tbe cars. Tbe law, therefore, justly bolds that, while tbe owners of passenger elevators are not insurers of tbe safety of tbeir passengers, they are bound to exercise in tbeir behalf tbe highest degree of skill and foresight, or, as some courts have expressed it, tbe utmost human care and foresight consistent with tbe efficient use and operation of tbe means of conveyance employed.” 1 Hutch. Carriers (3d ed.) § 100, citing numerous cases, including two from this court as mentioned in tbe opinion on file.
See, also, Kentucky H. Co. v. Camp, 97 Ky. 424, 30 S. W. 1010; Miller v. Fitz Gerald D. G. Co. 62 Neb. 270, 86 N. W. 1078; Totten v. Phipps, 52 N. Y. 354; Cooley v. Cummings, 49 Hun, 608, 1 N. Y. Supp. 631; Krey v. Schlussner, 62 Hun, 620, 16 N. Y. Supp. 695; Mitchell v. Keene, 87 Hun, 266, 33 N. Y. Supp. 1045; Mitchell v. Marker, 62 Eed. 139, 10 C. C. A. 306, 25 L. R. A. 33; Springer v. Byram, 137 Ind. 15, 36 N. E. 361, 23 L. R. A. 244.
This last case is as favorable to tbe defendant as any found. It was there held that “evidence that a newsboy bad previously been refused permission to ride in an elevator is permissible in an action by him for injuries received on sucb elevator, claiming tbe rights of a passenger, where tbe rules of the establishment excluded newsboys from tbe elevator.” Undoubtedly tbe proprietor of an elevator, as well as any other carrier, may adopt reasonable regulations as to tbe ad*497mission of persons into Ms elevator. Such regulations should ordinarily be general and impartial and not arbitrary. 2 Hutch. Carriers (3d ed.) § 943. But from the very nature of things, as stated by the same arithority, such proprietor
“may refuse to accept persons offering themselves as passengers who are unfit to be carried, either because such persons from bad character, from being afflicted by contagious disease, from apprehended evil designs either upon the carrier himself or his passengers, or from drunkenness or insanity, would be unfit associates for them or unsafe for the carrier, or if any person refuses to pay his fare, or to submit to the reasonable regulations of the carrier, or if his purpose in seeking a passage is to interfere with or injure the business of the proprietor^ of the conveyance, or to make an assault upon another passenger, or if there be no room for him, or even if the carrying of the person offering himself as a passenger would probably excite popular violence and expose him to great personal danger at the destination to which he-desired to be carried, the carrier may refuse to carry such person.” 2 Hutch. Carriers (3d ed.) §§ 966-970.
The question recurs whether the conduct of the plaintiff a short time prior to the injury was such as to- furnish reasonable ground for excluding him from the elevator. If he was guilty of such misconduct, and in consequence thereof was permanently prohibited from riding in the elevator thereafter, and, in violation of such injunction, was in,the elevator at the time of the accident, then he did not have the rights of a passenger, even if he was at the time on his way to Dr. Thompson’s office. To make such prohibition effectual it was unnecessary to repeat it every time the plaintiff came around the building. The questions thus presented were questions of fact determinable by a jury. On the trial in this ease they were not submitted to the jury. In fact they were taken from the jury. As indicated in the opinion filed, the court charged the jury to the effect that the question whether the plaintiff was a passenger on the elevator when it fell turned upon whether he was at the time on his way to the *498office of Dr. Thompson or “engaged in riding up and down on the elevator as pastime.” This precluded the jury from considering whether the plaintiffs alleged misconduct was such as to bar him from being a passenger at the time. The defendant excepted to the first portion of such charge, and after careful consideration we are constrained to hold that it was error.
By the Court. — The judgment of the superior court of Douglas county is reversed, and the cause is remanded for a new trial.
Siebeokee, J., dissents.